Ryan, C.
In this case there was a verdict and judgment against the plaintiff in error for damages under circumstances *113very similar to those described in Union P. R. Co. v. Montgomery, 49 Neb. 429. There was introduced in evidence an ordinance of the city of South Omaha containing the same provisions as those copied in the opinion in the above entitled case. There was the same objection as to the publication of said ordinance, which was overruled, and this ruling is assigned as error.
In Union P. R. Co. v. Montgomery, supra, the certificate as to the publication of the ordinance recited that it “was published in the South Omaha Daily Stockman, * * * on the 5th day of September, A. D. 1888.” In the case now under consideration the certificate recited that the ordinance “was, on the 5th day of September, 1888, for the period of one day, published in the Daily Stockman, a newspaper, on said last, named day, within said city of South Omaha.” This case is therefore controlled by the reasoning in the case above cited, and accordingly the judgment of the district court herein is reversed.
Beversed and remanded.